Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1.    (Currently Amended) A self-standing merchandise frame comprising:
a)    a first vertical tube having a first upper portion, a first middle portion and a first lower portion, the first middle portion having a first upper curved radius transitioning to the first upper portion, the first upper portion transverse to the first middle portion, the first upper portion extending from the first upper curved radius in a forward direction, the first middle portion also having a first lower curved radius transitioning to the first lower portion, the first lower portion transverse to the first middle portion;

b)    a second vertical tube having a second upper portion, a second middle portion and a second lower portion, the second middle portion having a second upper curved radius transitioning to the second upper portion, the second upper portion transverse to the second middle portion, the second upper portion extending from the second upper curved radius in the forward direction,  the second middle portion also having a second lower curved radius transitioning to the second lower portion, the second lower portion transverse to the second middle portion;

c)    a base plate, the base plate extends between and connects the first lower portion and the second lower portion;

d)    a generally planar upper support, the upper support extends between and connects  the first vertical tube and the second vertical tube, the upper support positioned proximate the first upper curved radius of the first vertical tube and the second upper curved radius of the second vertical tube; wherein the upper support comprises a first mounting support hook extending therefrom and;

e)    a generally planar lower support, the lower support extends between and connects  the first vertical tube and the second vertical tube, the lower support positioned proximate the first lower curved radius of the first vertical tube and the second lower curved radius of the second vertical tube to allow the merchandise frame to be self-standing; wherein the lower support comprises a second mounting support hook extending therefrom;
 f)    a grid wall having a front portion and a rear portion, the rear portion of the grid wall is configured be directly attached to the first mounting support hook of the upper support 
g)    at least one of a merchandise shelf, a merchandise rack, a merchandise basket, or a box, configured to be directly attached to and extend in the forward direction from the front portion of the grid wall.

Claim 17 (Currently Amended) The merchandise frame according to claim 14 wherein the at least one panel is configured to separate merchandise.
 
 
 Claim 20 (New) The merchandise frame according to claim 14 wherein a respective panel from the at least one panel is configured to separate merchandise.
 
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: There is no reasonable basis for combining the prior art (i.e. Theodoroff D838,127 and Staples 2005/0279041) without impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

a)    a first vertical tube having a first upper portion, a first middle portion and a first lower portion, the first middle portion having a first upper curved radius transitioning to the first upper portion (as shown in Fig 1), the first upper portion transverse to the first middle portion, the first upper portion extending from the first upper curved radius in a forward direction, the first middle portion also having a first lower curved radius transitioning to the first lower portion, the first lower portion transverse to the first middle portion (as shown in Fig 1);

b)    a second vertical tube having a second upper portion, a second middle portion and a second lower portion, the second middle portion having a second upper curved radius transitioning to the second upper portion (as shown in Fig 1), the second upper portion transverse to the second middle portion, the second middle portion also having a second lower curved radius transitioning to the second lower portion, the second lower portion transverse to the second middle portion (as shown in Fig 1);
	
Theodorff has been discussed above but does not explicitly teach
c)    a base plate, the base plate extends between and connects the first lower portion and the second lower portion;



e)    a generally planar lower support, the lower support extends between and connects the first vertical tube and the second vertical tube, the lower support positioned proximate the first lower curved radius of the first vertical tube and the second lower curved radius of the second vertical tube to allow the merchandise frame to be self-standing; wherein the lower support comprises a second mounting support hook extending therefrom;
 f)    a grid wall having a front portion and a rear portion, the rear portion of the grid wall is configured be directly attached to the first mounting support hook of the upper support and the second mounting support hook of the lower support and extend between the upper support and the lower support;
g)    at least one of a merchandise shelf, a merchandise rack, a merchandise basket, or a box, configured to be directly attached to and extend in the forward direction from the front portion of the grid wall.


e)    a generally planar lower support (Figs 1 & 7, #12b), the lower support (Figs 1 & 7, #12b) comprises a second mounting support hook (Fig 4, #14b) extending therefrom;
 f)    a grid wall (Fig 2, #24) having a front portion and a rear portion, the rear portion of the grid wall is configured be directly attached to the first mounting support hook (Fig 4, #14a) of the upper support (Figs 1 & 7, #12a) and the second mounting support hook (Fig 4, #14b) of the lower support (Figs 1 & 7, #12b) and extend between the upper support (Figs 1 & 7, #12a) and the lower support (Figs 1 & 7, #12b);
g)    at least one of a merchandise shelf (Fig 1, #30a), a merchandise rack, a merchandise basket, or a box, configured to be directly attached to and extend in the forward direction from the front portion of the grid wall (Fig 2, #24).

There is no reasonable basis for combining Theodoroff and Staples without impermissible hindsight. Further the combination does not disclose 
c)    a base plate, the base plate extends between and connects the first lower portion and the second lower portion;
d)    the upper support extends between and connects  the first vertical tube and the second vertical tube, the upper support positioned proximate the first upper curved radius of the first vertical tube and the second upper curved radius of the second vertical tube; 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DEVIN K BARNETT/           Examiner, Art Unit 3631                                                                                                                                                                                             
/JONATHAN LIU/           Supervisory Patent Examiner, Art Unit 3631